Citation Nr: 0407980	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  01-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether the July 7, 1950, rating decision, which denied 
service connection for nervousness, was clearly and 
unmistakably erroneous.

2.  Entitlement to an effective date earlier than December 8, 
1999, for service connection for major depression disorder 
with dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, brother-in-law, & friend-psychologist



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from July 1948 to April 1950.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2002 the Board remanded the case to the RO to schedule 
a Travel Board as requested by the veteran in his substantive 
appeal of the issue of an earlier effective date.  He 
testified at a video teleconference (VTC) in July 2002 before 
a Veterans Law Judge (VLJ).  At that time the issue was 
entitlement to an earlier effective date.  The clear and 
unmistakable issue was raised.  A transcript of that VTC is 
associated with the claim file.  In September 2002 the Board 
remanded the case to the RO to adjudicate the issue of clear 
and unmistakable error (CUE) in the July 1950 rating 
decision, as the Board deemed it as inextricably intertwined 
with the earlier effective date issue.  The RO found no CUE 
in the July 1950 rating decision and the veteran submitted a 
timely notice of disagreement (NOD) and substantive appeal, 
in which he again requested a VTC.  He testified at a VTC in 
October 2003 before another VLJ.  Both VLJ's will take part 
in the final decision on these issues.


FINDINGS OF FACT

1.  Service connection for major depression disorder with 
dysthymia is in effect as of December 8, 1999.  This was the 
date of receipt of a reopened claim of service connection.

2.  A July 1950 rating decision denied service connection for 
nervousness on the basis that the veteran's diagnosed 
dependency disorder was developmental and not subject to 
service connection as an injury or disease.  A July 1950 
letter informed the veteran of the decision.  There is no 
record in the claim file of a timely NOD or substantive 
appeal having been submitted.  The July 1950 rating decision 
became final in July 1951.

3.  The unappealed July 1950 rating decision, which denied 
service connection for nervousness, was not clearly and 
unmistakably erroneous, as it was consistent with the 
competent evidence then of record and the applicable 
statutory and regulatory provisions in effect at that time.

4.  There is no competent credible evidence in the claim file 
from the veteran after July 1950 as concerns his claim for 
service connection for nervousness until his application to 
reopen his claim in December 1999.


CONCLUSIONS OF LAW

1.  The unappealed July 7, 1950 rating decision, which denied 
service connection for nervousness, was not clearly and 
unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2002); 
Veterans Regulation No. 2(a) pt. II, par. III; Department of 
Veterans Affairs Regulations 1008 and 1009; effective January 
25, 1936 to December 31, 1957; 38 C.F.R. §§ 3.104(a), 
3.105(a), 20.302(a) (2003).

2.  The criteria for an effective date earlier than December 
8, 1999, for the award for service connection for major 
depression disorder with dysthymia, have not been met.  
38 U.S.C.A. §§ 5110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran submitted his NOD with the assigned 
effective date of his grant of service connection in July 
2000.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Title 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  
The Secretary of Veterans Affairs has determined that the 
VCAA is applicable to all claims filed before the date of 
enactment and not yet final as of that date.  66 Fed. Reg. 
45,629 (2001); Opinion of The General Counsel (VAOPGCPREC) 7-
2003 (November 19, 2003).

The veteran has not been provided a specific VCAA notice 
letter as provided by the VCAA and implementing regulations 
on these issues.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  As concerns the issues addressed in 
this decision, the provisions of the VCAA are not applicable 
to claims of CUE, as the determination is one solely of law, 
and the matter is determined on the basis of the record as it 
existed at the time of the decision in issue.  Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc).  There remains, 
however, the issue of VCAA notice for the veteran's claim for 
an earlier effective date for his grant of service 
connection.

As noted above, the veteran's NOD with the effective date of 
his grant of service connection flowed from his claim for 
service connection.  Such issues are referred to as 
"downstream" issues.  The Secretary has determined that, 
generally, additional VCAA notice is not required prior to 
the adjudication of such so called downstream issues.  
VAOPGCPREC 8-2003 (December 22, 2003); but see Huston v. 
Principi, 17 Vet. App. 195, 201-02 (2003).  The Board notes, 
however, that the Secretary's determination is conditioned 
upon VCAA notice having been provided in response to the 
original claim for benefit.  The Board further notes that 
there is no record in the claim file of VCAA notice to the 
veteran prior to the October 2003 VTC.  Thus, the Board deems 
it inappropriate to resolve this matter on the basis of the 
Secretary's determination.  See generally Huston v. Principi, 
at 202.

During the October 2003 VTC, the presiding VLJ advised the 
veteran and his representative of the VCAA notice 
requirements.  Transcript (T), pp. 36-38.  The veteran was 
informed of VA's duty to help him get evidence in support of 
his claim for an earlier effective date and the fact that, at 
the time of the hearing, he was entitled to a full year from 
the date of the notice before VA could finally decide his 
claim.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA).  T, 
p. 37.  The veteran specifically waived the one-year period.  
T, p. 38.  As for the sufficiency of this notice, the 
exchange between the veteran and VLJ reflects the veteran's 
full knowledge and understanding of what evidence is required 
to prove his entitlement to an earlier effective date.  When 
asked if he was aware of any additional evidence that might 
be helpful to his claim that he desired VA to obtain, the 
veteran responded, "no, sir, unless you can find some 
evidence of my 1951 appeal with [his then service 
representative]."  T, p. 37.  As to who would obtain what 
evidence, the VLJ repeatedly advised the veteran that VA 
would obtain any evidence he identified or suggested could be 
found.  He was not expected to obtain any on his own.  T, pp. 
37-39.

The Court of Appeals For Veterans Claims (Court) recently 
decided Pelligrini v. Principi, ___ Vet. App. ___,  No. 01-
944 (January 13, 2004), wherein the Court held that issuance 
of the required VCAA notice after an adverse adjudication 
already has been issued does not comply with the VCAA.  The 
Board's assessment of the impact of Pelligrini on this 
veteran's case also includes consideration of Conway v. 
Principi, ___ F.3d ___, No. 03-7022 (January 7, 2004), 
wherein the U.S. Court of Appeals For the Federal Circuit 
held that the concepts of harmless and prejudicial error are 
applicable in determining adequate compliance with the VCAA, 
at least in so far as review by the Court is concerned.  The 
Federal Circuit, in Conway, however, provided no specific 
guidance because there was no holding by the Court before it 
for review.  Nonetheless, when existing general harmless 
error precedents are considered against the facts of this 
case, the Board finds that any insufficiency of VCAA notice, 
as related to the timing of the notice, have had no 
prejudicial impact on the veteran for the reasons stated 
below.

First, the veteran's NOD to the effective date of his grant 
of service connection assigned by the July 2000 rating 
decision, and the October 2000 rating decision which denied 
an earlier effective date, were of record prior to the 
effective date of the VCAA.  The VCAA was in effect as of the 
veteran's January 2001 NOD with the October 2000 rating 
decision.  Second, the veteran has had the benefit of two 
VTCs, in July 2002 and October 2003, which afforded him 
opportunity to identify additional evidence he desired 
developed.  Third, after the September 2002 Board remand, the 
RO provided a December 2002 duty to assist letter to the 
veteran, wherein the RO asked that he identify any additional 
evidence he desired obtained, and included VA Forms 21-4142 
for his signature and release to authorize the RO to obtain 
any records identified.  Third, at the October 2003 VTC, the 
veteran specifically informed the VLJ that there was no 
further evidence that he was aware of not already of record 
and that there was no additional evidence which he desired VA 
to obtain for him.  Fourth, the VLJ specifically asked the 
veteran's representative if he had checked his organization's 
local files for any documents the veteran may have given the 
representative's predecessor in 1950.  The representative 
responded that apparently it was an oral transaction between 
the veteran and his then representative, as there were no 
files that existed.  T., pp. 38-39.  Fifth, and last, the 
veteran waived the PVA deficiency then in existence.  
Further, the Veterans Benefits Act of 2003 legislatively 
overruled PVA.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. § 5103(c)) (VBA).

In light of these facts of record, the Board finds harmless 
and nonprejudicial, the fact that the veteran received the 
VCAA notice after an adverse adjudication of his request for 
an earlier effective date.  See Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985); see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In light of the Board's finding harmless, any error as a 
result of receipt of VCAA notice after an earlier effective 
date was denied, the Board finds the October 2003 oral VCAA 
notice at the VTC substantially complies with the VCAA notice 
requirements.  The Board finds that oral notice satisfies the 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); 
VBA; 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 
16 Vet. App. 183.


CUE.

The veteran's CUE claim is that his symptomatology which 
manifested in 1950, while he was in active service, should 
have been diagnosed as an acquired mental disorder.  Thus, 
the unappealed July 1950 rating decision reflects CUE in that 
it determined that the 1950 diagnosed passive dependency 
disorder was a personality disorder for which a grant of 
service connection was precluded by applicable regulations.  
A March 2003 rating decision denied the veteran's claim of 
CUE.  He submitted a timely NOD and substantive appeal as to 
this issue.

The service medical records (SMRs) reflect that, in February 
1950, the veteran was admitted for psychiatric observation 
because of tremor and stammer, after a period of time of 
worrying about his father's post-surgery welfare and his 
mother's.  The morning after admission, he was observed to 
have an acute episode of shaking and he stuttered.  SMRs 
reflect he improved while in the hospital, and, in March 
1950, he was diagnosed as passive dependency reaction, # 
3211, a condition which was not the result of his own 
misconduct and which existed prior to his enlistment.  He was 
recommended for discharge.  A March 1950 Report of Board of 
Medical Survey noted the veteran's close attachment to his 
parents and his constant concern for their well being.  The 
report also noted the veteran's previously existing awe of 
officers and people in authority.  Further, the report 
reflects, that while the veteran improved in the "refuge of 
the hospital," when given a "sharp order," stutter and 
tremor immediately recur.  The Board concurred that the 
veteran's diagnosis was passive dependency reaction and that 
he was unable to adjust to further military service.

In May 1950, the veteran applied for service connection for 
nervousness.  A June 1950 VA psychiatric examination report 
reflects that the veteran's mental examination revealed the 
veteran to be a bit tense, ill at ease, and insecure, but 
alert, observant, and coherent.  The examiner observed the 
veteran's productions and emotional reactions are indicative 
of some immaturity, dependency, and lability, and he lacked 
true insight, but his reasoning and practical judgment were 
not grossly impaired.  The examiner rendered a diagnosis of 
passive dependency reaction.

The July 1950 rating decision determined that passive 
dependency reaction is a constitutional and developmental 
abnormality and not a disability within the meaning of 
applicable law.  Service connection was denied.  There is no 
record of any appeal of this decision, and it became final.

A childhood friend of the veteran, who is a licensed 
psychologist, testified at the VTC that he recalled his and 
the veteran's pleasant childhood experiences together and the 
veteran's condition after his discharge from active service.  
He related that the veteran did not exhibit any unusual or 
abnormal traits prior to his entering active service.  After 
his discharge from service, however, the veteran was a 
different person.  He seemed disoriented, he stammered, and 
he had no plan for his future or exhibited any ambition.  He 
also related that he reviewed the veteran's SMRs and that, in 
his opinion, the veteran manifested a depression disorder, 
which he termed, agitated depression.  T, pp. 14-20.  
Further, he testified that, based on the SMRs, he would 
diagnose the veteran as having major depression or depressive 
neurosis.  T., p.29.

A November 2002 VA mental examination report reflects that 
the examiner diagnosed the veteran on Axis I as major 
depression, in partial remission.  Further, he observed that 
the 1950 diagnosis of passive dependency reaction currently 
is not used.  The examiner opined that the symptomatology 
manifested by the veteran in 1950 most likely was a 
depressive psychotic episode, which meets current criteria 
for a diagnosis of major depressive disorder.

Whenever a veteran is notified of an adverse determination, 
and the veteran fails to timely appeal the decision by filing 
a NOD within the prescribed period of one year, that decision 
becomes final, and the claim may not thereafter be reopened 
or allowed except as provided by regulation.  38 U.S.C.A. 
§ 7105(b)(1), (c) (West 2002); Dolan v. Brown, 9 Vet. App. 
358, 361 (1996).  Previous determinations are deemed correct 
in the absence of CUE.  38 C.F.R. § 3.105(a) (2003).  Upon a 
showing of CUE, a previous determination may be reversed and 
amended.  Id.

CUE is an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 
372 (1991).  To establish a valid CUE claim, a claimant must 
show that, "[e]ither the correct facts, as they were known at 
the time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  Such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Id., at 314.  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  The error must be 
one that would have manifestly changed the outcome at the 
time that it was made.  Kinnaman v. Derwinski, 4 Vet. App. 
20, 26 (1993).  "It is a kind of error, of fact or law, that 
when called to the attention of later reviewers compels a 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The veteran's claim of CUE as concerns the July 1950 rating 
decision must be resolved in accordance with the regulations 
then in existence.  The applicable law in effect at the time 
provided that, "psychopathic personality and mental 
deficiency are not diseases or injuries in the meaning of 
applicable legislation."  The evidence before the July 1950 
rating board consisted of the SMRs, which included an 
inpatient diagnosis of March 1950, and a June 1950 VA 
psychiatric examination report, both of which reflected a 
diagnosis of passive dependency reaction.  The July 1950 
rating decision clearly was in accord with the evidence of 
record and applicable regulation.

The veteran has not pointed to any material evidence then in 
existence which the 1950 rating board failed to consider, nor 
has he demonstrated an administrative failure of applying the 
correct law by the rating board.  The testimony of the 
veteran's friend-psychologist did not suggest that the 1950 
diagnosis was contrary to then existing diagnostic criteria.   
He essentially related no more than how the veteran would 
have been diagnosed under current criteria.  This is not 
applicable when reviewing for CUE.  When reviewing for CUE, 
the Board does not transfer current criteria to a previous 
era, as diagnostic criteria are fluid and constantly 
changing.  This reality is demonstrated by the fact that the 
Diagnostic and Statistical Manual of Mental Disorders is in 
its fourth iteration.  This factor is implicated in the 
November 2002 mental examination report, where the examiner 
observed that the passive dependency reaction diagnosis "is 
not used at this date."

The Board finds that the 1950 rating board had before it, 
competent credible evidence in the form of two diagnoses of 
passive dependency reaction, which is a personality disorder.  
The regulations then in effect, as do current regulations, 
see 38 C.F.R. § 3.303(c) (2003), precluded the granting of 
service connection for a personality disorder, as it is not a 
disease or injury.

Earlier effective date.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).  With regard to a claim of 
entitlement to service connection, the effective date of an 
award of benefits will be the day following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
the claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(ii)(B)(2) (2003).

The veteran argues that his effective date should be the date 
he filed his original claim for service connection in 1950, 
which was denied.  He asserts that he did in fact appeal the 
denial of that claim, although there is no record of an 
appeal.  The reason there is no record, however, is clear 
from the veteran's testimony at the VTC.  The veteran related 
that, when he received notice his claim was denied, he 
traveled to his then service representative's office and 
informed him he desired to appeal the July 1950 rating 
decision.  T, pp. 5, 28-29.  The veteran's former wife 
confirms this sequence of events in her October 2003 
affidavit.  T, pp. 6-7 (the veteran advised in an October 
2003 letter that he waived initial RO consideration of this 
affidavit).  The veteran's current representative related 
that all indications are that the veteran's meeting with his 
representative in 1950 was verbal and it was not reduced to 
writing.  T, pp. 38-39.  There is no evidence of an appeal 
ever being placed in VA channels.  VA is not responsible for 
the actions of persons not employed or retained by VA.  
Moreover, it is noted that in the years after that reported 
event, there is no contact from the veteran asking about the 
claim or attempting to ascertain the status of the appeal or 
whether one was filed.  He did communicate with the VA 
concerning an insurance policy in the early 1960's.

In the absence of an appeal, the July 1950 rating decision 
became final.  Thus, the effective date of any allowance is 
the date on which the application to reopen is received and 
no earlier than one year prior to that date, provided that 
there is evidence of entitlement.  38 C.F.R. 
§ 3.400(b)(ii)(B)(2) (2003).  In this case there is no 
application for service connection until December 1999.  
Service connection was established effective that date.  This 
is in accordance with the law.  See 38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  Therefore, the evidence preponderates 
against the award of an effective date prior to December 8, 
1998, for service connection for major depression disorder 
with dysthymia, and therefore the doctrine of reasonable 
doubt is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




	(CONTINUED ON NEXT PAGE)





ORDER

The unappealed July 7, 1950, rating decision was not clearly 
and unmistakably erroneous.  The appeal is denied.

Entitlement to an effective date earlier than December 8, 
1999 for service connection for major depression disorder 
with dysthymia, is denied. 


_____________________________              
_______________________________
        RENÉE M. PELLETIER                                    
D. C. SPICKLER
  Veterans Law Judge, Board of                         
Veterans Law Judge, Board of
             Veterans' Appeals                                             
Veterans' Appeals
	

                        
____________________________________________
	MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



